Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The most recent listing of claims filed on 11/09/2021 will replace all prior versions and listings of claims in the application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 12, and 20, closest prior art Westerlage (PGPub No US 2012/0130636 A1), Naito et al. (PGPub No US 2010/0185384 A1), Sadiq et al. (PGPub No US 2014/0195272 A1), and Zheng et al. (US Patent No 8,972,177 B2), (hereinafter Westerlage, Naito, Sadiq, and Zheng, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Westerlage teaches determining a vehicle is used for personal reasons based on a distance the vehicle has traveled by tracking the vehicle through GPS. Westerlage further teaches determining a direction of travel for each segment of the vehicle’s route. Westerlage fails to teach determining a ratio of percentage of segments of the trip for each of the plurality of directions, determining a trip ends with the ignition off each day, determining a high frequency day with the number of trips greater than a threshold, and determining a ratio of high frequency trip days to days with any trips. 
Naito teaches determining a ratio of percentage of segments of the trip for each of the plurality of directions. Naito fails to teach determining a trip ends with the ignition off each day, determining a high frequency day with the number of trips greater than a threshold, and determining a ratio of high frequency trip days to days with any trips.

Zheng teaches determining a ratio of high frequency trip days to days with any trips.
The combination of Westerlage, Naito, Sadiq, and Zheng fails to specifically teach the claimed invention as a whole. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668